REASONS FOR ALLOWANCE



1.	Claims 1, 2, 4-14, 16-25 and 29-41 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Miyazaki, Kim and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as further modifications to the plurality of user interface elements, namely:

“after detecting the first input, detecting a second input that includes further movement of the hovering object toward the touch screen over the portion of the first user interface, and in response to detecting the second input, changing the size of the plurality of user interface elements based on an amount of movement of the hovering object toward the touch screen during the second input, including: increasing the size of the first user interface element by a third amount, wherein the third amount is a function of the distance of the hovering object from the touch screen and the distance of the first user interface element from the portion of the first user interface; and increasing the size of the second user interface element by a fourth amount, wherein the fourth amount is a function of the distance of the hovering object from the touch screen and a distance of the second user interface element from the portion of the first user interface.”

To clarify, while the cited references may teach of increasing the size of a plurality of objects, it does not necessarily teach of adjusting to further amounts after detecting the first input (and subsequent second input, etc).

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621